EXHIBIT 10.2.1

Loan No. 1003653

LOGO [g187355g98t91.jpg]

PROMISSORY NOTE SECURED BY MORTGAGE

(One-Month LIBO Rate; Adjusted Monthly)

 

$21,438,237   Date: May 20, 2011

 

1. PROMISE TO PAY. FOR VALUE RECEIVED, the undersigned GR-105 LONG POINTVENTURE,
LLC, a Delaware limited liability company (“Borrower”) promise(s) to pay to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”), at the Winston-Salem
Loan Center, One West Fourth Street, 3rd Floor, Winston-Salem, NC 27101, or at
such other place as may be designated in writing by Lender, the principal sum of
TWENTY-ONE MILLION FOUR HUNDRED THIRTY EIGHT THOUSAND TWO HUNDRED THIRTY SEVEN
AND NO/100THS DOLLARS ($21,438,237.00) or so much thereof as may from time to
time be owing hereunder by reason of advances by Lender to or for the benefit or
account of Borrower, with interest thereon, per annum, at one or more of the
Effective Rates (as hereinafter defined) calculated in accordance with the terms
and provisions of the Fixed Rate Agreement attached to this note (“Note”) as
Exhibit A (based on a 360-day year and charged on the basis of actual days
elapsed). All sums owing hereunder are payable in lawful money of the United
States of America, in immediately available funds without offset, deduction or
counterclaim of any kind.

In no event shall the interest rate on the outstanding principal balance of this
Note be less than 3.250% per annum based on a 360-day year and charged on the
basis of actual days elapsed (“Interest Rate Floor”). Notwithstanding the
foregoing, if Borrower and Lender now or hereafter enter into an interest rate
swap transaction in connection with this Note, THEN, for the duration of such
interest rate swap transaction, the Interest Rate Floor shall not apply to so
much of the principal balance of this Note as is equal to the notional amount of
such interest rate swap transaction.

 

2. REPAYMENT TERMS. Interest accrued on this Note shall be due and payable on
the 1st day of each month commencing with the first month after the date of this
Note.

In the event that Borrower exercises the Option to Extend set forth in the Loan
Agreement and meets all requirements with respect thereto, commencing June 1,
2014, and continuing on the 1st day of each month thereafter until the Maturity
Date, as extended, Borrower shall make monthly payments of principal in an
amount calculated based on equal monthly installments of the then-outstanding
principal balance hereof over an assumed 30-year amortization period plus
interest.

 

3. BILL LEAD DATE REQUEST: By written notice to Lender, Borrower may request to
receive monthly billings on a date (the “Bill Lead Date”) that is prior to the
first day of the month. Lender will submit to Borrower monthly billings, which
will consist of actual interest and principal due through the Bill Lead Date
plus projected interest and principal due through the balance of the month. Any
necessary adjustments in the applicable interest rate and/or principal payments
due or made between a Bill Lead Date and the end of the month will be reflected
as an additional charge (or credit) in the billing for the next following month.
Neither the failure of Lender to submit a Bill Lead Date billing nor any error
in any such billing will excuse Borrower’s obligation to make full payment of
all amounts due under this Note. In its sole discretion, Lender may cancel or
modify the terms of such request which cancellation or modification will be
effective upon written notification to Borrower. Should Borrower request a Bill
Lead Date, Lender shall not be required to prepare a month end invoice.

 

1



--------------------------------------------------------------------------------

Loan No. 1003653

 

4. MATURITY DATE. The outstanding principal balance of this Note, together with
all accrued and unpaid interest, shall be due and payable in full on May 20,
2014 (“Maturity Date”), subject to extension in accordance with the terms of the
Loan Agreement (as defined below). Principal amounts outstanding hereunder, upon
which repayment obligations exist and interest accrues, shall be determined by
the records of the Lender, which shall be deemed to be conclusive in the absence
of clear and convincing evidence to the contrary presented by Borrower.

 

5. SECURED BY MORTGAGE. This Note is secured by, among other things, that
certain Construction Mortgage with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing (“Mortgage”) of even date herewith,
executed by Borrower to Lender and the other Loan Documents as defined in that
certain Building Loan Agreement (as the same may be amended or restated from
time to time, the “Loan Agreement”) of even date herewith, executed by Borrower
and Lender. Reference is made to the Loan Agreement for a description of the
terms and conditions upon which advances may be made under this Note and
repayment of the indebtedness evidenced by this Note may be accelerated.

 

6. DIRECT DEBIT. In order to assure timely payment to Lender of accrued interest
(except as set forth in the Loan Agreement regarding Interest Reserve),
principal, fees and late charges due and owing under the loan evidenced by this
Note, Borrower hereby irrevocably authorizes Lender to directly debit Borrower’s
demand deposit account, account no. 2000047638158, with Lender for payment when
due of all such amounts payable to Lender. Borrower represents and warrants to
Lender that Borrower is the legal owner of said account. Written confirmation of
the amount and purpose of any such direct debit shall be given to Borrower by
Lender not less frequently than monthly. In the event any direct debit hereunder
is returned for insufficient funds, Borrower shall pay Lender upon demand, in
immediately available funds, all amounts and expenses due and owing to Lender.

 

8. LATE CHARGE. If any interest or principal payment required hereunder is not
received by Lender (whether by direct debit or otherwise) on or before the 15th
calendar day following the due date (regardless of whether the 15th day falls on
a Saturday, Sunday or legal holiday), Borrower shall pay, at Lender’s option, a
late or collection charge equal to 5% of the amount of such unpaid payment
(“Late Charge”).

 

9. PREPAYMENT. Borrower may prepay the Loan in its entirety (but not in part)
upon prior written notice to Lender as specified below and with no prepayment
premium due, subject to the One-Month LIBO Rate Price Adjustment as defined in
Exhibit A, if applicable.

Any prepayment must be made on a scheduled payment date under the Loan. As a
condition to any prepayment, Borrower must give prior written notice to Lender
not less than thirty (30) days and not more than ninety (90) days prior to the
scheduled payment date upon which the prepayment shall be made. Each prepayment
premium shall be in addition to all other amounts otherwise due and owing:
(i) under the Loan Documents (including any LIBO Rate Price Adjustment which may
be due for the early termination of a LIBO Rate fixing) and/or (ii) under any
derivative contract(s) (including any early termination charges on an interest
rate swap) associated with the Loan.

Borrower acknowledges that any prepayment of the Loan shall cause Lender to lose
its interest rate yield on the Loan and may cause Lender to have to reinvest the
prepaid amount in loans with a lesser yield (including, without limitation,
possibly in debt obligations other than first mortgage loans on commercial
properties). As a consequence, Borrower understands and agrees that the
foregoing terms and conditions of prepayment are an integral part of the
consideration for Lender making the Loan (or Loan Term Extension).

 

10. DEFAULT RATE. From and after the Maturity Date, or such earlier date on
which a Default exists under the Loan Agreement or any other Loan Document (as
defined in Exhibit A), then at the option of Lender, all sums owing on this Note
shall bear interest at a rate per annum equal to 5% in excess of the interest
rate otherwise accruing under this Note (“Default Rate”).

 

11. ACCELERATION. If: (a) Borrower shall fail to pay when due any sums payable
hereunder; or (b) a Default (as defined in the Mortgage) occurs under the
Mortgage or under any obligation secured thereby; THEN Lender may, at its sole
option, declare all sums owing under this Note immediately due and payable;
provided, however, that if any document related to this Note provides for
automatic acceleration of payment of sums owing hereunder, all sums owing
hereunder shall be automatically due and payable in accordance with the terms of
that document.

 

2



--------------------------------------------------------------------------------

Loan No. 1003653

 

12. JOINT AND SEVERAL LIABILITY. If this Note is executed by more than 1 person
or entity as Borrower, the obligations of each such person or entity shall be
joint and several. No person or entity shall be a mere accommodation maker, but
each shall be primarily and directly liable hereunder.

 

13. WAIVER. Except as otherwise provided, Borrower waives: presentment; demand;
notice of dishonor; notice of default or delinquency; notice of acceleration;
notice of protest and nonpayment; notice of costs, expenses or losses and
interest thereon; notice of late charges; and diligence in taking any action to
collect any sums owing under this Note or in proceeding against any of the
rights or interests in or to properties securing payment of this Note.

 

14. TIME OF THE ESSENCE. Time is of the essence with respect to every provision
hereof.

 

15. GOVERNING LAW. This Note shall be governed by, and construed and enforced in
accordance with, the laws of the state where the Property (as defined in the
Mortgage) is located, except to the extent preempted by federal laws.

 

16. COMMERCIAL USE; MAXIMUM RATE PERMITTED BY LAW. Borrower hereby represents
that this loan is for commercial use and not for personal, family or household
purposes. It is the specific intent of the Borrower and Lender that this Note
bear a lawful rate of interest, and if any court of competent jurisdiction
should determine that the rate herein provided for exceeds that which is
statutorily permitted for the type of transaction evidenced hereby, the interest
rate shall be reduced to the highest rate permitted by applicable law, with any
excess interest heretofore collected being applied against principal or, if such
principal has been fully repaid, returned to Borrower on demand.

 

17. LENDER’S DAMAGES. Borrower recognizes that its default in making any payment
as provided herein or in any other Loan Document as agreed to be paid when due,
or the occurrence of any other Default hereunder or under any other Loan
Document, will require Lender to incur additional expense in servicing and
administering the Loan, in loss to Lender of the use of the money due and in
frustration to Lender in meeting its other financial and loan commitments and
that the damages caused thereby would be extremely difficult and impractical to
ascertain. Borrower agrees (a) that an amount equal to the Late Charge plus the
accrual of interest at the Default Rate is a reasonable estimate of the damage
to Lender in the event of a late payment, and (b) that the accrual of interest
at the Default Rate following any other Default is a reasonable estimate of the
damage to Lender in the event of such other Default, regardless of whether there
has been an acceleration of the loan evidenced hereby. Nothing in this Note
shall be construed as an obligation on the part of Lender to accept, at any
time, less than the full amount then due hereunder, or as a waiver or limitation
of Lender’s right to compel prompt performance.

 

18. WAIVER OF RIGHT TO TRIAL BY JURY. BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING
UNDER THIS NOTE OR ANY OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY
PRESENT OR FUTURE MODIFICATION HEREOF OR THEREOF OR (b) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF BORROWER AND LENDER OR ANY OF
THEM WITH RESPECT TO THIS NOTE OR ANY OTHER LOAN DOCUMENT (AS NOW OR HEREAFTER
MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
BORROWER HEREBY AGREES AND CONSENTS THAT LENDER MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
BORROWER TO THE WAIVER OF ANY RIGHT BORROWER MIGHT OTHERWISE HAVE TO TRIAL BY
JURY.

 

3



--------------------------------------------------------------------------------

Loan No. 1003653

 

19. EXHIBITS. All exhibits, schedules or other items attached hereto are
incorporated into this Note by such attachment for all purposes.

WAIVER OF APPRAISAL RIGHTS. The laws of South Carolina provide that in any real
estate foreclosure proceeding a defendant against whom a personal judgment is
taken or asked may within thirty days after the sale of the mortgaged property
apply to the court for an order of appraisal. The statutory appraisal value as
approved by the court would be substituted for the high bid and may decrease the
amount of any deficiency owing in connection with the transaction. THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE MORTGAGED PROPERTY.

IN WITNESS WHEREOF, this Note has been executed as of the date first above
written.

“BORROWER”

GR-105 LONG POINT VENTURE, LLC,

a Delaware limited liability company

 

By:  

WF Invest Long Point, LLC

a Delaware limited liability company

Its Operating Member   By:  

Woodfield Investments, LLC,

a Virginia limited liability company

  Its Manager     By:   /s/ Michael L. Schwarz     Name: Michael L. Schwarz    
Title: Manager

 

4



--------------------------------------------------------------------------------

Loan No. 1003653

 

EXHIBIT A

FIXED RATE AGREEMENT

Exhibit A to Promissory Note Secured by Mortgage (“Note”), dated May 20, 2011,
made by GR-105 LONG POINT VENTURE, LLC, a Delaware limited liability company, as
Borrower, to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender.

R E C I T A L S

Borrower has requested and Lender has agreed to provide the option to fix the
rate of interest for specified periods on specified portions of the outstanding
principal balance as a basis for calculating the Effective Rate on such portions
of the principal amounts owing under this Note (the “One-Month LIBO Rate
Option”). Borrower understands: (i) the process of exercising the One-Month LIBO
Rate Option as provided herein; (ii) that amounts owing under this Note may bear
interest at different rates and for different time periods; and (iii) that
absent the terms and conditions hereof, it would be extremely difficult to
calculate Lender’s additional costs, expenses, and damages in the event of a
Default or prepayment by Borrower hereunder. Given the above, Borrower agrees
that the provisions herein (including, without limitation, the One-Month LIBO
Rate Price Adjustment defined below) provide for a reasonable and fair method
for Lender to recover its additional costs, expenses and damages in the event of
a Default or prepayment by Borrower.

 

1. RATES AND TERMS DEFINED. Various rates and terms not otherwise defined herein
are defined and described as follows:

“Business Day” is a day of the week (but not a Saturday, Sunday or holiday) on
which the offices of Lender are open to the public for carrying on substantially
all of Lender’s business functions.

“Effective Rate” is the rate of interest calculated in accordance with Section 2
below.

“Federal Funds Rate” is, for any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Lender from three Federal Funds brokers of recognized standing
selected by Lender.

“Loan Agreement” is that certain Building Loan Agreement dated as of even date
herewith between Borrower and Lender.

“Loan Documents” are the documents defined as such in the Loan Agreement.

“One-Month LIBO Rate” is the rate of interest, rounded upward to the nearest
whole multiple of one-hundredth of one percent (.0 1%), equal to the sum of:
(a) 2.50% plus (b) the rate of interest, rounded upward to the nearest whole
multiple of one-sixteenth of one percent (.0625%), that is quoted by Lender from
time to time as the London InterBank Offered Rate for deposits in U.S. Dollars,
at approximately 9:00 a.m. (California time), for a period of 1 month
(“One-Month Rate”), which rate is divided by one (1.00) minus the Reserve
Percentage. Any change in an Effective Rate due to a change in the One-Month
LIBO Rate shall become effective on the day each such change occurs.

 

         +                     One-Month LIBO Rate = 2.50%       One-Month Rate
           (1 - Reserve Percentage)   

 

1



--------------------------------------------------------------------------------

Loan No. 1003653

 

“One-Month LIBO Rate Period” is the period of 1 month from the 1st Business Day
of a calendar month to, but not including, the 1st Business Day of the next
calendar month; provided, however, no One-Month LIBO Rate Period shall extend
beyond the Maturity Date.

“One-Month LIBO Rate Portion” is the then outstanding principal balance of this
Note which is subject to a One-Month LIBO Rate. In the event Borrower is subject
to a principal amortization schedule under the terms and conditions of the Loan
Documents, the One-Month LIBO Rate Portion shall in no event exceed the maximum
outstanding principal balance which will be permissible on the last day of the
One-Month LIBO Rate Period.

“One-Month Rate” is the rate of interest defined in the definition of “One-Month
LIBO Rate” above.

“Regulatory Costs” are, collectively, future, supplemental, emergency or other
changes in Reserve Percentages, assessment rates imposed by the FDIC, or similar
requirements or costs imposed by any domestic or foreign governmental authority
and related in any manner to a One-Month LIBO Rate.

“Replacement Rate” is, for any day, a fluctuating rate of interest equal to
2.50% plus the Federal Funds Rate plus 1.50%.

“Reserve Percentage” is at any time the percentage announced within Lender as
the reserve percentage under Regulation D for loans and obligations making
reference to a One-Month LIBO Rate. The Reserve Percentage shall be based on
Regulation D or other regulations from time to time in effect concerning
reserves for Eurocurrency Liabilities as defined in Regulation D from related
institutions as though Lender were in a net borrowing position, as promulgated
by the Board of Governors of the Federal Reserve System, or its successor.

“Taxes” are, collectively, all withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to a One-Month LIBO
Rate.

 

2. EFFECTIVE RATE. Provided no Default exists under this Note or under any other
Loan Document, the “Effective Rate” upon which interest shall be calculated for
this Note shall be one or more of the following:

 

  2.1 Initial Disbursement; Subsequent Disbursements During Any Calendar Month.
For the initial disbursement of principal under this Note, and for any
subsequent disbursement of principal during any calendar month, the Effective
Rate on such principal amount shall be the One-Month LIBO Rate on the date of
disbursement as determined by Lender. Such Effective Rate shall apply to such
principal amount from the date of disbursement through and including the date
immediately preceding the 1st Business Day of the next calendar month. On the
1st Business Day of the next calendar month, any principal disbursed during the
prior calendar month shall be added to (or become) the One-Month LIBO Rate
Portion for purposes of calculation of the Effective Rate under Section 2.2
below.

 

  2.2 Monthly Reset of One-Month LIBO Rate. Commencing with the 1st Business Day
of the first calendar month after the initial disbursement of principal under
this Note, and continuing thereafter on the 1st Business Day of each succeeding
calendar month, the Effective Rate on the outstanding One-Month LIBO Rate
Portion under this Note (i.e., all outstanding principal on such 1st Business
Day) shall be reset to the One-Month LIBO Rate, as determined by Lender on each
such 1st Business Day.

 

  2.3 Written Requests. Any written request by Borrower to Lender shall be
delivered to Lender at the Winston-Salem Loan Center, One West Fourth Street,
3rd Floor, Winston-Salem, NC 27101, with a copy to Lender at 15 S. Main Street,
Greenville, South Carolina 29601, Attention: Rand Wilson, and 1750 H Street NW,
Suite 400, Washington, DC 20006, Attention: Loan Administration Manager, or at
such other place as may be designated in writing by Lender.

 

2



--------------------------------------------------------------------------------

Loan No. 1003653

 

  2.4 If One-Month LIBO Rate Becomes Unavailable. In the event the One-Month
LIBO Rate, for any reason, should become prohibited or unavailable to Lender,
or, if in Lender’s good faith judgment, it is not possible or practical for
Lender to set a One-Month LIBO Rate, THEN, the Effective Rate shall be the
Replacement Rate.

 

  2.5. Post Maturity; Default Rate. From and after the Maturity Date, or such
earlier date on which a Default exists under the Loan Agreement or any other
Loan Document, then at the option of Lender, all sums owing on this Note shall
bear interest at a rate per annum equal to the Default Rate.

 

3. TAXES, REGULATORY COSTS AND RESERVE PERCENTAGES. Upon Lender’s demand,
Borrower shall pay to Lender, in addition to all other amounts which may be, or
become, due and payable under this Note and Loan Documents, any and all Taxes
and Regulatory Costs, to the extent they are not internalized by calculation of
an Effective Rate. Further, at Lender’s option, each Effective Rate shall be
automatically adjusted by adjusting the Reserve Percentage, as determined by
Lender in its prudent banking judgment, from the date of imposition (or
subsequent date selected by Lender) of any such Regulatory Costs. Lender shall
give Borrower notice of any Taxes and Regulatory Costs as soon as practicable
after their occurrence, but Borrower shall be liable for any Taxes and
Regulatory Costs regardless of whether or when notice is so given.

 

4. ONE-MONTH LIBO RATE PRICE ADJUSTMENT. Borrower acknowledges that prepayment
or acceleration of a One-Month LIBO Rate Portion during a One-Month LIBO Rate
Period shall result in Lender’s incurring additional costs, expenses and/or
liabilities and that it is extremely difficult and impractical to ascertain the
extent of such costs, expenses and/or liabilities. Therefore, on the date a
One-Month LIBO Rate Portion is prepaid or the date all sums payable hereunder
become due and payable, by acceleration or otherwise (“Price Adjustment Date”),
Borrower will pay Lender (in addition to all other sums then owing to Lender) an
amount (“One-Month LIBO Rate Price Adjustment”) equal to the then present value
of (a) the amount of interest that would have accrued on the One-Month LIBO Rate
Portion for the remainder of the One-Month LIBO Rate Period at the One-Month
LIBO Rate set on the 1st Business Day of the month in which such amount is
prepaid or becomes due, less (b) the amount of interest that would accrue on the
same One-Month LIBO Rate Portion for the same period if the One-Month LIBO Rate
were set on the Price Adjustment Date at the One-Month LIBO Rate in effect on
the Price Adjustment Date. The present value shall be calculated by using as a
discount rate the One-Month Rate quoted on the Price Adjustment Date.

By initialing this provision where indicated below, Borrower confirms that
Lender’s agreement to make the loan evidenced by this Note at the interest rates
and on the other terms set forth herein and in the other Loan Documents
constitutes adequate and valuable consideration, given individual weight by
Borrower, for this agreement.

 

  BORROWER INITIALS:    /s/ MS

 

5. PURCHASE, SALE AND MATCHING OF FUNDS. Borrower understands, agrees and
acknowledges the following: (a) Lender has no obligation to purchase, sell
and/or match funds in connection with the use of a One-Month Rate as a basis for
calculating an Effective Rate or a One-Month LIBO Rate Price Adjustment; (b) a
One-Month Rate is used merely as a reference in determining an Effective Rate or
a One-Month LIBO Rate Price Adjustment; and (c) Borrower has accepted a
One-Month Rate as a reasonable and fair basis for calculating an Effective Rate
or a One-Month LIBO Rate Price Adjustment. Borrower further agrees to pay the
One-Month LIBO Rate Price Adjustment, Taxes and Regulatory Costs, if any,
whether or not Lender elects to purchase, sell and/or match funds.

 

6. MISCELLANEOUS. As used in this Exhibit, the plural shall mean the singular
and the singular shall mean the plural as the context requires.

 

3



--------------------------------------------------------------------------------

Loan No. 1003653

 

This Exhibit is executed concurrently with and as part of the Note referred to
and described first above.

“BORROWER”

GR-105 LONG JOINT VENTURE, LLC,

a Delaware limited liability company

 

By:  

WF Invest Long Point, LLC

a Delaware limited liability company

Its Operating Member   By:  

Woodfield Investments, LLC,

a Virginia limited liability company

  Its Manager     By:   /s/ Michael L. Schwarz     Name: Michael L. Schwarz    
Title: Manager

 

4